DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 17578710 filed 1/19/22.  
Claim(s) 1-15 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 63139089, filed 1/19/21, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 63139089 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites translating speech to text and text to speech.
The limitation of translating speech to text and text to speech, as drafted, is a process that, under its broadest reasonable interpretation, conversion of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a central server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a central server” language, “translation” in the context of this claim encompasses the user manually translating speech to text and text to speech.  Similarly, the limitation of translating speech to text and text to speech, as drafted, is a process that, under its broadest reasonable interpretation, conversion of the limitation in the mind but for the recitation of generic computer components. For example, but for the “translating speech to text and text to speech” language, “translation” in the context of this claim encompasses the user thinking that translating speech to text and text to speech. If a claim limitation, under its broadest reasonable interpretation, conversion of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the translating and converting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing translating speech to text and text to speech) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the translating and converting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim(s) 1-15 is/are rejected under 35 U.S.C. §101 because the claimed invention is directed to nonstatutory subject matter.
	The "system” claim(s) 1 is/are not to a process, machine, manufacture or composition of matter.  The claimed element’s “central server”, and “translation engine” are non-structure limitations, since the Specification is silent regarding the meaning of these terms.  Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their original usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), a machine must comprise (at least one) structure element/limitation that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP §2106 II.(A)).  Therefore, the claimed subject matter as a whole fails to fall within the definition of a machine/manufacturer patentable eligible category subject matter.
As such, the claim(s) 1 is/are not limited to statutory subject matter and is therefore nonstatutory.  See MPEP 2106 section V.DETERMINE WHETHER THE CLAIMED INVENTION COMPLIES WITH 35 U.S.C. §101 under subsection 1.  Nonstatutory subject matter.
Other dependent claims 2-15, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 provide “a process” for the use of “speech to text and text to speech conversion engine”, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  The claim(s) 1 are indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rathnam, U.S. Pub/Patent No. 2022/0286310 A1.
As to claim 1, Rathnam teaches a system for facilitating a comprehensive virtual or real-time meeting with accurate real-time translation comprising:
(a) central server over the cloud computing infrastructure (Rathnam, page 3, paragraph 36; i.e., [0036] In an embodiment, a system for using cloud structures in real time speech and translation involving multiple languages is provided); 
(b) meeting Software hosted on cloud in the central server (Rathnam, page 4, paragraph 43; i.e., [0043] A very low latency by the software application to deliver voice transcription and language translation enables conferences to progress naturally, as if attendees are together in a single venue. The transcription and translation are near instantaneous. Once a speaker finishes a sentence, it is translated. The translation can introduce a slight, and in many cases imperceptible, delay before a listener can hear the sentence in his/her desired language with text to speech conversion. Furthermore, speaking by a speaker often occurs faster than a recipient can read the translated transcript of that speech in his/her desired language. Because of lag effects associated with waiting until a sentence is finished before it can be translated and presented in the chosen language of a listening participant, the speed of the speech as heard by the listener in his/her desired language can be sped up slightly so it seems synchronized. The speed of text to speech conversion is therefore adaptive for better intelligibility and user experience); 
(c) translation engine hooked up to the meeting software (Rathnam, page 4, paragraph 43; i.e., [0043] A very low latency by the software application to deliver voice transcription and language translation enables conferences to progress naturally, as if attendees are together in a single venue. The transcription and translation are near instantaneous. Once a speaker finishes a sentence, it is translated. The translation can introduce a slight, and in many cases imperceptible, delay before a listener can hear the sentence in his/her desired language with text to speech conversion. Furthermore, speaking by a speaker often occurs faster than a recipient can read the translated transcript of that speech in his/her desired language. Because of lag effects associated with waiting until a sentence is finished before it can be translated and presented in the chosen language of a listening participant, the speed of the speech as heard by the listener in his/her desired language can be sped up slightly so it seems synchronized. The speed of text to speech conversion is therefore adaptive for better intelligibility and user experience); 
(d) speech to text and text to speech conversion engine (Rathnam, page 4, paragraph 43; page 5, paragraph 54; page 6, paragraph 67i.e., [0054] The speaker speaks in his/her chosen language into a microphone 154 connected to the client device 106. The client device 106 executes the attendee application 108 to process the spoken speech into the microphone into audio content. The client electronic device 106 further includes a monitor 153 or other type of viewing screen to display the translated transcript text of the speech in their chosen language. The translated transcript text of the speech can be displayed within a graphical user interface (GUI) 155 displayed by the monitor 153 of the electronic device 150; [0067] In FIG. 3D, an attendee may desire to listen to the translated transcript in the second language as well. In which case, a text to speech service can be used with the translated transcribed words in the second language to provide a speech signal. The speech signal can drive a loudspeaker 354 to generate spoken words from the translated transcript in the second language. In some embodiments a client electronic device 106 with a loudspeaker can provide the text to speech service and generate a speech signal. In other embodiments, the server 102 can call up a text to speech engine with a text to speech service and generate a speech signal for the loudspeaker 354 of a client electronic device 106).  
As to claim 2, Rathnam teaches a system as recited in claim 1 wherein, a host sets up the meetings and sends meeting invitations to all participants (Rathnam, page 11, paragraph 119; i.e., [0119] Invited persons, who might otherwise be less inclined to participate because of language shortcomings, can participate in their own native language, enriching their experience).  
As to claim 3, Rathnam teaches a system as recited in claim 1 wherein, the participants can join the meeting in a meeting room set up or remotely by logging in to the system with their unique ID (Rathnam, figure 1D)  
As to claim 4, Rathnam teaches a system as recited in claim 1 wherein, each user will set up their native language (Rathnam, page 2, paragraph 25; i.e., [0025] Participants join the session using an attendee application provided herein. Attendees select their desired language to read text and listen to audio. Listening attendees
receive translated text and translation audio of the speech as well as transcript access support services in near real time in their own selected language).  
As to claim 5, Rathnam teaches a system as recited in claim 1 wherein, each participant will have his or her monitor (laptop, tablets etc.), mic and headphone or ear piece (Rathnam, figure 1B).  
As to claim 6, Rathnam teaches a system as recited in claim 1 wherein, the participants of the meeting will speak in their assigned mic and listen in their assigned headphone (Rathnam, page 5, paragraph 54; i.e., [0054] The speaker speaks in his/her chosen language into a microphone 154 connected to the client device 106. The client device 106 executes the attendee application 108 to process the spoken speech into the microphone into audio content. The client electronic device 106 further includes a monitor 153 or other type of viewing screen to display the translated transcript text of the speech in their chosen language. The translated transcript text of the speech can be displayed within a graphical user interface (GUI) 155 displayed by the monitor 153 of the electronic device 150).  
As to claim 7, Rathnam teaches a system as recited in claim 1 wherein, when someone speaks in the mic software will capture the speech and speech then will be converted to text (Rathnam, page 5, paragraph 54; page 6, paragraph 68; i.e., [0054] The speaker speaks in his/her chosen language into a microphone 154 connected to the client device 106. The client device 106 executes the attendee application 108 to process the spoken speech into the microphone into audio content. The client electronic device 106 further includes a monitor 153 or other type of viewing screen to display the translated transcript text of the speech in their chosen language. The translated transcript text of the speech can be displayed within a graphical user interface (GUI) 155 displayed by the monitor 153 of the electronic device 150).  
As to claim 8, Rathnam teaches a system as recited in claim 1 wherein, converted text will then be translated for all participants in their native language (Rathnam, page 6, paragraph 67; i.e., [0068] Each attendee can have their own transcript service to transcribe their audio content into text of their selected language. Each attendee can have their own translate service to translate the transcribed text of others into their selected language so that it can be displayed on a monitor M and read by the respective attendee in their selected language. Each attendee can have their own text to speech (synthesis) service to convert the translated transcribed text in their selected language into audio content that it can be played by a loudspeaker and listened to by the respective attendee in their selected language).  
As to claim 9, Rathnam teaches a system as recited in claim 1 wherein, all the participants will see the translated text on their individual screen and participants will have option to see the original text (Rathnam, page 2, paragraph 20; i.e., [0020] The embodiments disclosed herein includes methods, apparatus, and systems for near instantaneous translation of spoken voice content in many languages in settings
involving multiple participants, themselves often speaking many different languages. A voice translation can be accompanied by a text transcription of the spoken content. As a participant hears the speaker's words in the language of the participant's choice, text of the spoken content is displayed on the participant's viewing screen in the language of the participant's choice. In an embodiment, the text can be simultaneously displayed for the participant in both the speaker's own language and in the language of the participant's choice).  
As to claim 10, Rathnam teaches a system as recited in claim 1 wherein, the translated text then will converted to speech in user's native language and every user will be able to hear the translated text in their earphone (Rathnam, page 3, paragraph 36; i.e., [0036] The system comprises a processor (e.g., processor device), a memory (e.g., memory device or other type of storage device), and an application stored in the memory that when executed on the processor receives audio content in a first spoken language from a first speaking device. The system also receives a first language preference from a first client device, the first language preference differing from the spoken language. The system also receives a second language preference from a second client device, the second language preference differing from the spoken language. The system also transmits the audio content and the language preferences to at least one translation engine. The system also receives the audio content from the engine translated into the first and second languages and sends the audio content to the client devices translated into their respective preferred languages).  
As to claim 11, Rathnam teaches a system as recited in claim 1 wherein, a speaker icon will shown next to the translated text and participants can press the speaker icon to listed to the speech (Rathnam, page 10, paragraph 106; i.e., [0106] The servers 102A-102B, after receiving the single click or other action of the input device via the control input button or icon, is thereby notified that the speaker has changed languages, recognizes the earlier configured alternate language now being spoken, and translates from the alternate language into the audience's chosen language).  
As to claim 12, Rathnam teaches a system as recited in claim 1 wherein, participants can identify their desire to speak by using the raise hand feature (Rathnam, page 11, paragraph 112; i.e., [0112] The translated transcribed text 520E can be displayed in a right-hand panel or pane 502A for example. In some embodiments, the left-hand pane 502B is not viewable by the listener/reader).  
As to claim 13, Rathnam teaches a system as recited in claim 1 wherein, a participant can leave the meeting in the middle and rejoin the meeting if meeting has not been finished (Rathnam, page 10, paragraph 102; i.e., [0102] For example, those who only speak the second language can suddenly join the conference and require answers to questions or subject matter be addressed in the second language).  
As to claim 14, Rathnam teaches a system as recited in claim 1 wherein, the participants can also turn on video (Rathnam, figure 1B).  
As to claim 15, Rathnam teaches a system as recited in claim 1 wherein, the participants can give a presentation for all participants (Rathnam, figure 6).

Listing of Relevant Arts
Kristjansson, U.S. Patent/Pub. No. US 20150154183 A1 discloses speech-to-text and text-to-speech.
McGee, U.S. Patent/Pub. No. US 20140269678 A1 discloses translation and speech-to-text or converted to text in the same language.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449